IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 43950

STATE OF IDAHO,                                 )   2016 Unpublished Opinion No. 681
                                                )
       Plaintiff-Respondent,                    )   Filed: September 13, 2016
                                                )
v.                                              )   Stephen W. Kenyon, Clerk
                                                )
MICHAEL LES DOWLER,                             )   THIS IS AN UNPUBLISHED
                                                )   OPINION AND SHALL NOT
       Defendant-Appellant.                     )   BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Samuel A. Hoagland, District Judge.

       Judgment of conviction and concurrent unified sentences of fifteen years, with
       minimum periods of confinement of five years, for battery upon a law
       enforcement officer and battery upon a health care worker, affirmed.

       Eric D. Fredericksen, Interim State Appellate Public Defender; Elizabeth A.
       Allred, Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Michael Les Dowler was found guilty of battery upon a law enforcement officer, Idaho
Code §§ 18-903(a), 18-915(c), and battery upon a health care worker, I.C. §§ 18-903(c), 18-
915C. The district court imposed concurrent unified sentences of fifteen years, with minimum
periods of confinement of five years.      Dowler appeals, contending that his sentences are
excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and

                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Dowler’s judgment of conviction and sentences are affirmed.




                                                   2